DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12-13, 19-20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "approximately 4°K
The term “approximately 4°K” in claim5 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It not clear what is needed or what range is acceptable to satisfy the approximate requirement. As such claim 5 is rejected along with 12-13, 19-20 and 26 which all have the same issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US 2019/0164959 A1 – hereinafter referred to as Thomas).

In regards to claim 1, Thomas discloses a quantum computer, comprising:

a quantum processing unit, said quantum processing unit including: (Thomas fig. 18 element 2026 teaches a quantum processing device)

one or more quantum cores, each quantum core having a plurality of qubits; (Thomas para. [0071] teaches “As shown in FIG. 14, an exemplary superconducting quantum circuit 200 includes two or more qubits: 202-1 and 202-2.”)

a plurality of classic support circuits electrically coupled to said one or more quantum cores; and (Thomas para. [0084] cites “Examples of non-quantum circuit elements which may be provided in a quantum circuit may include various analog and/or digital systems, e.g. analog to digital converters, mixers, multiplexers, amplifiers, etc.”. This is classic support circuits.)

wherein said one or more quantum cores and said plurality of classic support circuits are fabricated on a monolithic integrated circuit. (Thomas para. [0017] and abstract teaches a quantum integrated circuit that comprising a quantum circuit and its components, wherein the components are the support circuits. Also the integrated circuit is equivalent to the monolithic integrated circuit.)

In regards to claim 2, Thomas discloses a quantum computer according to claim 1, wherein said plurality of classic support circuits is selected from a group comprising a reset circuit, an injector circuit, an imposer circuit, a detector circuit, a detector amplifier circuit, and interface circuitry. (Thomas para. [0122] teaches interface circuity.)

In regards to claim 4, Thomas discloses the quantum computer according to claim 1, wherein said qubits comprise at least one of position based qubits, electrostatic based qubits, and charge based qubits. (Thomas para. [0065] teaches charge qubits wherein it cites “Within superconducting qubit implementations, three classes are typically distinguished: charge qubits, flux qubits, and phase qubits. Transmons, a type of charge qubits with the name being an abbreviation of "transmission line shunted plasma oscillation qubits", are particularly encouraging because they exhibit reduced sensitivity to charge noise.” )

In regards to claim 5, Thomas discloses the quantum computer according to claim 1, further comprising a cryogenic cooling unit operative to maintain said quantum processor unit integrated circuit at approximately 4° K. (Thomas para. [0016] teaches qubits operating at cryogenic temps of a few degrees K or even just a few millikelvin. Also para. [0126] teaches a cooling apparatus.)

In regards to claim 6, Thomas discloses the quantum computer according to claim 1, further comprising: an external interface system on chip (SoC) electrically coupled to said quantum processor unit integrated circuit; and an external support unit chip electrically coupled to said external interface SoC. (Thomas para. [0072] teaches “As also shown in FIG. 14, an exemplary superconducting quantum circuit 200 typically includes means 208 for providing external control of qubits 202 and means 210 for providing internal control of qubits 202. In this context, "external control" refers to controlling the qubits 202 from outside of, e.g, an integrated circuit (IC) chip comprising the qubits, including control by a user of a quantum computer, while "internal control" refers to controlling the qubits 202 within the IC chip. For example, if qubits 202 are transmon qubits, external control may be implemented by means of flux bias lines (also known as "flux lines" and "flux coil lines") and by means of readout and drive lines ( also known as "microwave lines" since qubits are typically designed to operate with microwave signals), described in greater detail below.”)

In regards to claim 7, Thomas discloses the 	quantum computer according to claim 1, further comprising: an internal interface circuit electrically coupled to and integrated with said plurality of classic support circuits, said internal interface circuit fabricated on said monolithic quantum processor unit integrated circuit; and an external support unit chip electrically coupled to said quantum processing unit integrated circuit. (Thomas para. [0122] teaches interface circuitry on integrate circuit or system on chip (SoC) wherein the external support unit chip (audio input device or audio output device is coupled to the internal interface circuit.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2019/0164959 A1 – hereinafter referred to as Thomas) and further in view of Nissim et al. (KR 2018-0112833A – hereinafter referred as Nissim).

In regards to claim 22, Nissim discloses a quantum computer, comprising:

a quantum processing unit, said quantum processing unit including: (Thomas fig. 18 element 2026 teaches a quantum processing device)

one or more quantum cores, each quantum core having a plurality of qubits; (Thomas para. [0071] teaches “As shown in FIG. 14, an exemplary superconducting quantum circuit 200 includes two or more qubits: 202-1 and 202-2.”)

a plurality of classic support circuits electrically coupled to said one or more quantum cores; (Thomas para. [0084] cites “Examples of non-quantum circuit elements which may be provided in a quantum circuit may include various analog and/or digital systems, e.g. analog to digital converters, mixers, multiplexers, amplifiers, etc.”. This is classic support circuits.)
one or more classic computing cores; (Thomas fig. 18 element 2028 discloses a classical computing core and para. [0092-0093] teaches processors.)

one or more interface circuits; and (Thomas para. [0122] teaches interface circuity)
wherein said one or more quantum cores, said plurality of classic support circuits, said one or more classic computing cores, said one or more clock generation circuits, and said one or more interface circuits are fabricated on a monolithic system on chip (SoC). (Thomas para. [0017] and abstract teaches a quantum integrated circuit that comprising a quantum circuit and its components, wherein the components are the support circuits. Also the integrated circuit is equivalent to the monolithic integrated circuit. Also see para. [0122] teaches components by fabricated on a single system on a chip (SoC).)

However, Thomas fails to disclose wherein the quantum processing system includes the use of a one or more clock generation circuits. 

Nissim disclose wherein the quantum processing system includes the use of a one or more clock generation circuits. (Nissim page 2 para. 11 teaches wherein the first and second sequencer and well as the waveform analyzer of the quantum system receiving a clock signal. As there is clock signal there is clock circuit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thomas with that of Nissim in order to allow the for use of the clock circuit as both reference deal with quantum computing and it would obvious to use a clock and all computer processors include a clock that regulates the timing and speed of all computer functions, thus it allows for regulating computer functions.

In regards to claim 23, Thomas in view of Nissim discloses the quantum computer according to claim 22, wherein said plurality of classic support circuits is selected from a group comprising a reset circuit, an injector circuit, an imposer circuit, a detector circuit, a detector amplifier circuit, and interface circuitry. (Thomas para. [0122] teaches interface circuity.)

In regards to claim 25, Thomas in view of Nissim discloses the quantum computer according to claim 22, wherein said qubits comprise at least one of position based qubits, electrostatic based qubits, and charge based qubits. (Thomas para. [0065] teaches charge qubits wherein it cites “Within superconducting qubit implementations, three classes are typically distinguished: charge qubits, flux qubits, and phase qubits. Transmons, a type of charge qubits with the name being an abbreviation of "transmission line shunted plasma oscillation qubits", are particularly encouraging because they exhibit reduced sensitivity to charge noise.” )

In regards to claim 26, Thomas in view of Nissim discloses the quantum computer according to claim 22, further comprising a cryogenic cooling unit operative to maintain said quantum processing unit SoC at approximately 4° K. (Thomas para. [0016] teaches qubits operating at cryogenic temps of a few degrees K or even just a few millikelvin. Also para. [0126] teaches a cooling apparatus.)

In regards to claim 27, Thomas in view of Nissim discloses the quantum computer according to claim 22, further comprising an external support unit electrically coupled to said quantum processing unit SoC. (Thomas para. [0072] teaches “As also shown in FIG. 14, an exemplary superconducting quantum circuit 200 typically includes means 208 for providing external control of qubits 202 and means 210 for providing internal control of qubits 202. In this context, "external control" refers to controlling the qubits 202 from outside of, e.g, an integrated circuit (IC) chip comprising the qubits, including control by a user of a quantum computer, while "internal control" refers to controlling the qubits 202 within the IC chip. For example, if qubits 202 are transmon qubits, external control may be implemented by means of flux bias lines (also known as "flux lines" and "flux coil lines") and by means of readout and drive lines ( also known as "microwave lines" since qubits are typically designed to operate with microwave signals), described in greater detail below.” Also see para. [0122] teaches components by fabricated on a single system on a chip (SoC).)




Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11, 14-18 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAULINHO E SMITH/Primary Examiner, Art Unit 2127